Citation Nr: 1445746	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  10-17 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE


Entitlement to an initial rating in excess of 20 percent for left knee chondromalacia patella and lateral tracking syndrome.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The Veteran had active service from January 1980 to March 1988.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2007, August 2008, January 2009, and March 2010 rating decisions of the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board Remanded the appeal in March 2011.  The Veteran has since moved to Florida.  However, the claims file appears to remain under the control of the Indianapolis, Indiana, RO.  

In its March 2011 decision, the Board granted a 20 percent evaluation for service-connected residuals of right Achilles tendon repair, from November 9, 2007.  In September 2011, the RO effectuated the Board's decision by granting service connection for right Achilles tendon disability.  The RO assigned an initial 20 percent evaluation for residuals of right Achilles tendon tear, from November 9, 2007 through November 25, 2007, a total (100 percent) evaluation from November 26, 2007 through April 30, 2008, and a 20 percent evaluation from May 1, 2008.  The RO advised the Veteran that the grant of service connection for a right Achilles tendon disability was a complete grant of the claim for service connection for residuals of right Achilles tendon rupture, and that no further action would be taken unless the Veteran expressed disagreement with the initial ratings assigned in the September 2011 rating decision.  The Veteran has not disagreed with the initial evaluations.  In the absence of disagreement with the initial ratings, that issue is not before the Board for appellate review at this time.

The Veteran disagreed with the 20 percent evaluation initially assigned for right knee disability in a May 2007 rating decision.  In an August 2008 rating decision, the RO increased the evaluation for right knee chondromalacia and lateral tracking syndrome disability to 30 percent, effective November 27, 2007.  In its March 2011 decision, the Board directed the AOJ to issue a statement of the case (SOC) with respect to the Veteran's disagreement with the initial 20 percent evaluation assigned for the Veteran's right knee chondromalacia and lateral tracking syndrome disability.  In July 2014, the RO issued a statement of the case (SOC) regarding the initial evaluation of 20 percent prior to November 27, 2007 and 30 percent from that date, for right knee chondromalacia patella and lateral tracking syndrome.  The Veteran was notified that, if he did not agree with this decision, he should submit a substantive appeal within 60 days.  No correspondence was received from the Veteran within the 60 days allowed for timely substantive appeal, and no additional mail has been received since that time.  As the Veteran has not perfected substantive appeal regarding this issue, it is not before the board for appellate review at this time, and is not listed on the title page of this decision.

The Veteran testified before the undersigned at a Travel Board hearing in August 2010.  The transcript of that hearing is associated with the Veteran's physical claims file.  The evidence in the Veteran's electronic (virtual) VA files (Virtual VA and VBMS files) has also been considered in preparing this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's March 2011 Remand directed the AOJ to request that the Veteran identify any VA or non-VA treatment of the left knee.  The Veteran indicated, in April 2011, that he had received care at the VA Medical Center in Indianapolis from 2006 to January 2011.  Very little clinical evidence has been obtained since January 2011, other than notations indicating that the Veteran did not appear for appointments scheduled in Indianapolis, and notations that the Veteran was receiving care from the Orlando, Florida Health Care System.  However, other than the report of a March 2014 VA examination, no records of any VA or non-VA treatment health care treatment obtained in Florida have been obtained.  The most recent clinical care records, other than notations that the Veteran did not appear for appointments scheduled in Indiana, end with the June 2011 VA examination.  The claims files, electronic and physical, reflect no treatment for the left knee during the period from June 2011 to present, unless from a private provider.  There are more than three years of clinical records which are not associated with the claims file.  The Veteran should be asked to identify relevant clinical records since 2011, and afforded an opportunity to identify whether there are VA or private records relevant to his claim for an increased evaluation for the left knee since January 2011 (other than the reports of VA examinations conducted in June 2011 and March 2014, which are already associated with the physical or electronic files).  At the March 2014 VA examination, the Veteran reported he last underwent magnetic resonance imaging (MRI) examination in 2012, through his employer.  This report is not associated with the physical or electronic claims files.  

The claims files also reveal that the Veteran received an "Employment Adjustment Allowance" during May 2013 and June 2013.  The claims file does not reveal the evidence used to determine the Veteran's eligibility for this payment.  The governing regulation provides such benefit for a Veteran "who completes a period of rehabilitation and reaches the point of employability."  38 C.F.R. § 21.268 (2013).  There are no records associated with the claims file which reflect the type of rehabilitation the Veteran completed or why the rehabilitation was required.  However, the record does suggest that the Veteran had a VR&E (Vocational Rehabilitation & Employment) case manager.  This suggests that a separate VR&E folder exists.  If so, the additional VA records should be obtained.

The 2014 VA examination report reflects that the Veteran lost weight, bringing his BMI down from 43 to 31.  The Veteran should be asked to identify his medical care providers during weight reduction, as the Board assumes that the Veteran likely had medical evaluation(s) while he was losing weight. 

The March 2014 VA examination report does not state whether the Veteran continues to experience locking or subluxation; the report does clearly state that all tests for instability were normal on objective examination.  The examination report clearly states that the Veteran's weight loss should have decreased pain due to chondromalacia, but the report does not specify whether the Veteran reported decreased pain.  The report seems to suggest that, if the pain did not improve, chondromalacia might not be the only diagnosis or the correct diagnosis.  The examination report does not explain why some previous reports indicated that the Veteran had osteoarthritis, while others stated there was no degenerative joint disease.  Clarification or reconciliation of the reports is required for rating purposes.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the location(s) at which he received VA care from February 2011 to the present.  

2.  Obtain the Veteran's V&RE folder.

3.  Ask the Veteran to identify each non-VA provider of care from February 2011 to the present.  Non-VA providers, to include providers who authorized MRI or radiologic examination(s) of the left knee, and non-VA facilities at which examinations of the left knee were conducted, should be identified by name and address for purposes of requests for release of the non-VA clinical records.  Attempt to obtain records from non-VA providers as soon as release if authorized.

If the Veteran received medical care through his employer, the Veteran should be asked to authorize release of relevant employment medical records. 

4.  The Veteran should be afforded a VA examination.  The examiner should be asked to provide an opinion as to whether the Veteran has a knee disorder which meets the criteria for hypertrophic arthritis, osteoarthritis, or traumatic arthritis.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  
   The examiner should be asked to reconcile past radiologic examinations which showed only subchondral sclerosis with the examinations which disclosed only enthesopathy with the findings of recent examinations of the left knee.  If no radiologic or MRI examination of the left knee has been conducted since the 2012 MRI, the examiner should determine whether additional knee examination is required, and conduct such examination and review the results before issuing the VA examination final report.  If no additional left knee examination is required, the examiner should explain why no additional examination is required.  
   All symptoms of each left knee disorder should be identified and described, including whether there is objective evidence of instability, subluxation, or locking.  If the Veteran wears a knee brace, the examiner should describe the type of brace bring used.  
   The examiner should determine whether the Veteran's left knee exhibits weakened movement, excess fatigability, or incoordination.  If feasible, these determinations should be expressed in terms of the degree of additional loss of range of motion due to any weakened movement, excess fatigability, or incoordination.  
   The examiner should also provide an opinion as to whether pain could significantly limit functional ability during flare-ups or when the left knee is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss or ankylosis due to pain on use or during flare-ups.  Each opinion should be explained.

5.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
T. L. Douglas
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

